Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered April 28, 2000, convicting him of criminal possession of a weapon in the second degree (four counts), criminal possession of a controlled substance in the third degree, and criminal possession of drug paraphernalia, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not err in failing to conduct a Gomberg inquiry (see People v Gomberg, 38 NY2d 307 [1975]), and the defendant was not denied the effective assistance of counsel. Ritter, J.P., Goldstein, Crane and Rivera, JJ., concur.